People v Currier (2021 NY Slip Op 00574)





People v Currier


2021 NY Slip Op 00574


Decided on February 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2018-10518

[*1]The People of the State of New York, respondent,
vChad K. Currier, appellant. (S.C.I. No. 100/18)


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel; Lauren Jaeb on the brief), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Anna K. Diehn of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Peter M. Forman, J.), rendered August 9, 2018, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowing, voluntary, and intelligent is unpreserved for appellate review as he did not move to withdraw his plea or otherwise raise this issue before the County Court prior to sentencing (see CPL 470.05[2]; People v Martinez, 129 AD3d 1106, 1106; People v Simpson, 52 AD3d 846, 846-847). In any event, we find that the defendant's plea of was knowing, voluntary, and intelligent (see People v Lopez, 71 NY2d 662, 666; People v Douglas, 148 AD3d 821, 823).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention is without merit.
CHAMBERS, J.P., MILLER, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court